DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of prior-filed US Application 15/970,504, filed on 05/03/2018, and as a Continuation-in-Part of prior filed US Design Application 29/641,347, filed 03/21/2018. This application additionally claims priority to U.S. Provisional Application 62/501,335, filed on 05/04/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/970,504, 29/641,347, and 62/501,335, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Independent claims 1, 8, and 9 each recite the limitations of “where each of said two first bends are non-parallel to said central bar” and “wherein said straight handle ends of each of the pair of arced members are at an angle between sixty (60⁰) and ninety (90⁰) degrees to a direction of the respective arced member where the respective arced member connects with said central bar.” The original disclosures of the prior-filed applications do not provide support for these limitations as claimed.
With respect to the limitation “where each of said two first bends are non-parallel to said central bar”: 
US Provisional Application 62/501,335 does not recite within the disclosure any dimensions or orientations related to the first bend relative to the central bar, and the figures provided are in the form of photographs and are not clear. Additionally, the figures are not disclosed as being to scale, and therefore dimensions cannot be interpreted solely from the figures. 
US Application 15/970,504 recites in originally filed paragraph 21 “A central bar 4 bends a perpendicular bend 6,” and the figures only illustrate one embodiment of the two first bends being perpendicular to the central bar. Therefore, although the term “non-parallel” includes that each of the two first bends could be perpendicular to the central bar, the original disclosure does not provide support for all other possible angles between perpendicular and parallel. 
US Design Application 29/641,347 illustrates one embodiment of the invention having non-parallel first bends relative to the central bar, however the disclosure does not provide further description of the first bends and the support is limited to the embodiment illustrated. Therefore, the design application similarly does not provide support for all possible embodiments of non-parallel first bends.

With respect to the limitation “wherein said straight handle ends of each of the pair of arced members are at an angle between sixty (60⁰) and ninety (90⁰) degrees to a direction of the respective arced member where the respective arced member connects with said central bar”: 
US Provisional Application 62/501,335 does not recite within the disclosure any dimensions or angular orientation related to straight handle ends of the invention, and the figures provided are in the form of photographs and are not clear. Additionally, the figures are not disclosed as being to scale, and therefore dimensions cannot be interpreted solely from the figures. 
US Application 15/970,504 does not recite any dimensions or angular orientation of the straight handle ends within the originally filed disclosure and the figures as originally filed only illustrate one embodiment of the pair of arced members where the straight handle ends are at an angle perpendicular to a direction of the respective arced member where the respective arced member connects with the central bar. Therefore, while the figures provide support for the limitation of ninety degrees, the disclosure as originally filed does not provide support for all other possible angles between sixty and ninety degrees. 
US Design Application 29/641,347 illustrates one embodiment of the invention having straight handle ends of the arced members appearing to be positioned at an angle other than ninety degrees relative to a direction of the respective arced member where the respective arced member connects with the central bar, however the disclosure does not provide further description of the value of the angle of the straight handle ends and the support is limited to the embodiment illustrated. Therefore, the design application similarly does not provide support for all possible angles between sixty and ninety degrees.

In view of the above analysis, the instant application does not receive the benefit of any of the three earlier filed applications as the instant claims 1-9 recite limitations that are not supported by the originally filed disclosures of the three prior-filed applications. Therefore, the effective filing date of the instant application has been determined to be the actual filing date of 05/05/2021.
It is additionally noted that the instant application adds the disclosure of Figures 11-16 directed to a second embodiment of the invention and paragraphs 18-23 and 32-35 directed to the second embodiment of the invention that are not supported by prior-filed US Application 15/970,504. Therefore, the relationship between the instant application and US Application 15/970,504 should be indicated as a Continuation-in-Part, and not a Continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  
Claim 1, lines 13-14, “wherein said straight handle end and said respective arced member of the pair of arced member” should read --wherein said straight handle end and said respective arced member of each of the pair of arced members--
Claim 1, line 17, “of ach of the pair of arced members” should read --of each of the pair of arced members--
Claim 8, lines 15-16, “wherein said straight handle end and said respective arced member of the pair of arced member” should read --wherein said straight handle end and said respective arced member of each of the pair of arced members--
Claim 8, line 21, the period following “with said central bar” should be a semicolon
Claim 9, lines 15-16, “wherein said straight handle end and said respective arced member of the pair of arced member” should read --wherein said straight handle end and said respective arced member of each of the pair of arced members--
Claim 9, lines 6-7, “said two first bends are are non-parallel“ should read --said two first bends are non-parallel--
Claim 9, line 21, the period following “with said central bar” should be a semicolon
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 9 each recite the limitation “where each of said two first bends are non-parallel to said central bar.” The embodiment of Fig. 1 illustrates two first bends 6 being perpendicular to the central bar, and the embodiment of Fig. 11 illustrates two bend portions 106 being positioned at an angle relative to the central bar. With respect to the embodiment of Fig. 1, the disclosure states “A central bar 4 bends a perpendicular bend 6” in paragraph 27 and, with respect to the embodiment of Fig. 11, the disclosure states “a central bar 104 bends a bend portion 106” in paragraph 33, but does not specify an angular value of bend portion 106 relative to the central bar. As the specification does not state that the two first bends 6 or two bend portions 106 may be placed at any angular position that is non-parallel to the central bar 4, the written disclosure does not provide adequate support for this claim limitation in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention (i.e. all possible non-parallel first bends) at the time the application was filed.
Claims 1, 8, and 9 each recite the limitation “wherein said straight handle ends of each of the pair of arced members are at an angle between sixty (60⁰) and ninety (90⁰) degrees to a direction of the respective arced member where the respective arced member connects with said central bar.” While the embodiments of Fig. 1 and Fig. 11 illustrate two embodiments of the present invention, where the embodiment of Fig. 1 shows straight handle ends oriented at an angle of ninety degrees relative to a direction of the respective arced member where the respective arced member connects with the central bar and the embodiment of Fig. 11 appears to show straight handle ends oriented at an angle other than ninety degrees relative to a direction of the respective arced member where the respective arced member connects with the central bar, there is no disclosure directed to a range of angles at which the straight handle ends are positioned relative to a direction of the respective arced member where the respective arced member connects with the central bar and the figures are not disclosed as being drawn to scale. Therefore, the subject matter of this limitation is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrs (US Publication No. 2018/0318633). 
The Office notes that as the instant independent claims 1, 8, and 9 recite limitations not supported under 35 U.S.C. 112(a) in the prior-filed U.S. Application 15/970,504 as discussed above with respect to the Priority of the instant application, and the prior filed U.S. Application 15/970,504 was published as US Publication No. 2018/0318633 on 08 November 2018, more than a year prior to the filing date of the instant application, US Publication No. 2018/0318633 is available as prior art under 35 U.S.C. 102(a)(1).
Regarding independent claim 1, Marrs discloses a weight training bar (2) comprising: a central bar (4) having a pair of ends, each of said pair of ends comprising an end portion (10) running parallel with said central bar; said central bar comprising two first bends (6) and two second bends (8), where each of said two first bends are non-parallel to said central bar (two first bends 6 are perpendicular to central bar 4) and where each of said two second bends are oppositely opposed to said two first bends, such that said pair of ends are parallel to said central bar (par. 21); wherein each of said end portions are configured for receiving weighted plates (par. 20); a pair of arced members (14) each having a first portion and a second portion forming a curved L-shape (Figs. 1 and 6 show L-shape), wherein said first portion of each of said pair of arced members is affixed to said central bar, each of said pair of arced members comprising a single arc wherein said second portion of each of said pair of arced members comprises a straight handle end (16), wherein said straight handle end and said respective arced member of the pair of arced members forms one congruous element (Fig. 1, par. 21), and, wherein said straight handle ends are configured to be gripped during use; and wherein said straight handle ends of each of the pair of arced members are at an angle between sixty (60⁰) and ninety (90⁰) degrees to a direction of the respective arced member where the respective arced member connects with said central bar (straight handle ends 16 illustrated as being orientated at a ninety degree angle to a direction of the respective arced member 14 where the respective arced member connects with the central bar 4, see Figs. 1 and 6; see also claim 1).

    PNG
    media_image1.png
    415
    542
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    357
    252
    media_image2.png
    Greyscale

	Regarding claim 2, Marrs further discloses pads placed over each respective one of said pair of arced members (par. 22; see also claim 2).
	Regarding claim 3, Marrs further discloses a pad placed over a portion of said central bar (par. 22; see also claim 3).
	Regarding claim 4, Marrs further discloses wherein said weight training bar (2) is configured to be used to perform front squats (par. 21, par. 24-25, Figs. 9-10; see also claim 4).
	Regarding claim 5, Marrs further discloses wherein said weight training bar is configured to be used to perform rear squats (par. 21, par. 24-25, Figs. 7-8; see also claim 5).
	Regarding claim 6, Marrs further discloses wherein said weight training bar (2) is configured to rotate when placed upon a squat rack (par. 23; see also claim 6).
	Regarding claim 7, Marrs further discloses wherein said two first (6) and two second (8) bends are configured to be located on an inside portion of said squat rack when said weight training bar (2) is placed upon said squat rack (par. 25; see also claim 7).
	Regarding independent claim 8, Marrs discloses a method of weight training using a weight training bar (2), the method comprising the steps: placing said weight training bar into a weight rack (par. 23), said weight training bar comprising a central bar (4) having a pair of ends, each of said pair of ends comprising an end portion (10) running parallel with said central bar, said central bar comprising two first bends (6) and two second bends (8), where each of said two first bends are non-parallel to said central bar (two first bends 6 are perpendicular to central bar 4) and where each of said two second bends are oppositely opposed to said two first bends, such that said pair of ends are parallel to said central bar (par. 21); rotating said weight training bar such that a pair of arced members (14) are located above said central bar (par. 23-24), each of said pair of arced members having a first portion and a second portion forming an L-shape (Figs. 1 and 6 show L-shape), wherein said first portion of each of said pair of arced members is affixed to said central bar, each of said pair of arced members comprising a single arc wherein said second portion of each of said pair of arced members comprises a straight handle end (16), wherein said straight handle end and said respective arced member of the pair of arced members forms one congruous element (Fig. 1, par. 21), and, wherein said straight handle ends are configured to be gripped during use; wherein said straight handle ends of each of the pair of arced members are at an angle between sixty (60⁰) and ninety (90⁰) degrees to a direction of the respective arced member where the respective arced member connects with said central bar (straight handle ends 16 illustrated as being orientated at a ninety degree angle to a direction of the respective arced member 14 where the respective arced member connects with the central bar 4, see Figs. 1 and 6), placing a weight on each one of said end portions (par. 20); orientating a user to be facing away from said central bar; removing said weight training bar from said weight rack; performing a squat with said weight training bar; and replacing said weight training bar into said weight rack (par. 24-25, Figs. 7-8; see also claim 8).
Regarding independent claim 9, Marrs discloses a method of weight training using a weight training bar (2), the method comprising the steps: placing said weight training bar into a weight rack (par. 23), said weight training bar comprising a central bar (4) having a pair of ends, each of said pair of ends comprising an end portion (10) running parallel with said central bar, said central bar comprising two first bends (6) and two second bends (8), where each of said two first bends are non-parallel to said central bar (two first bends 6 are perpendicular to central bar 4) and where each of said two second bends are oppositely opposed to said two first bends, such that said pair of ends are parallel to said central bar (par. 21); rotating said weight training bar such that a pair of arced members (14) are located above said central bar (par. 23-24), each of said pair of arced members having a first portion and a second portion forming a curved L-shape (Figs. 1 and 6 show L-shape), wherein said first portion of each of said pair of arced members is affixed to said central bar, each of said pair of arced members comprising a single arc wherein said second portion of each of said pair of arced members comprises a straight handle end (16), wherein said straight handle end and said respective arced member of the pair of arced members forms one congruous element (Fig. 1, par. 21), and, wherein said straight handle ends are configured to be gripped during use; wherein said straight handle ends of each of the pair of arced members are at an angle between sixty (60⁰) and ninety (90⁰) degrees to a direction of the respective arced member where the respective arced member connects with said central bar (straight handle ends 16 illustrated as being orientated at a ninety degree angle to a direction of the respective arced member 14 where the respective arced member connects with the central bar 4, see Figs. 1 and 6), placing a weight on each one of said end portions (par. 20); orienting a user to be facing towards said central bar; removing said weight training bar from said weight rack such that said central bar rests against said user's upper chest; performing a squat with said weight training bar; and replacing said weight training bar into said weight rack (par. 24-25, Figs. 9-10; see also claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784     

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784